Citation Nr: 1424383	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2014, the Veteran testified during a Board hearing at the RO.


REMAND

The Board finds that further development is needed prior to a final disposition of the Veteran's claim.

The Veteran was last examined by VA for anxiety disorder in September 2011, over two and a half years ago.  Thus, his last examination is stale.  His disability may have worsened since the date of the last examination.  He also indicated a worsening of symptoms during the hearing, with an increase in panic attacks, memory problems, and no longer speaking with one of his sisters.  To properly adjudicate the initial rating claim, another examination should be scheduled.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through October 2008 and then treatment records from August 2011 to October 2012.  Thus, any treatment notes from November 2008 to July 2011 and any since October 2012 should be obtained.  

The Veteran also indicated during his hearing that he receives private psychiatric care.  Other than a February 2009 report of psychological evaluation, there are no private treatment records of record.  Thus, the Veteran should be asked to submit an authorization form for any private mental health treatment provider, or to obtain the treatment records himself and submit them.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit an authorization form for any private mental health treatment provider, or to obtain the treatment records himself and submit them.

2.  Obtain any VA treatment records from November 2008 to July 2011 and any since October 2012.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of anxiety disorder.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's anxiety disorder.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's anxiety disorder and describe the Veteran's symptoms.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

